ADVISORY ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Response filed 22 February 2021 (hereinafter “the Response”) has been entered and considered, but does not place the application in condition of allowance at least for the following reasons. 

On pages 6-10 of the Response, Applicants assert that the applied art does not teach or suggest “wherein the maximum of the first size of the Type 1 parameter ASCII segment is less than the maximum of the second size of the Type 2 residual segment” as required by independent claims 1 and 10. This is the only feature of the independent claims for which Applicants submit arguments for patentability.
Throughout the Response, Applicants characterize this claimed relationship as a specific one. Importantly, however, the limitation in question describes one maximum payload size relative to another. That is, the limitation describes a relative relationship between two things, not a specific relationship. This distinction is notable because only a finite number of possibilities exist for describing any relative size relationship between two things: 1) the first is larger, 2) the second is larger, or 3) they are the same size. For the reasons discussed below, Applicants have failed to prove that more than this finite number of predictable possibilities exist or that one of ordinary skill in the art could not have pursued them with a reasonable expectation of success to arrive at the claimed limitation in question. Accordingly, Applicants have failed to overcome the “obvious to try” rationale upon which the Examiner relies to reject the above limitation. 

Turning to Applicants’ arguments, on pages 7-9 of the Response, Applicants discuss the portions of Kikuchi which disclose a file structure of an APP11 marker in which separate segments respectively store HDR information (corresponding to the claimed Type 2 residual segment) and LDR information (corresponding to the claimed Type 1 parameter segment). Applicants continually note that Kikuchi is silent about the relationship of maximum payload size between these segments, but this point was acknowledged by the Examiner in the rejection. Notably, however, Applicants state that “the maximum size of the HDR information might be less than that of the LDR metadata; it might be greater; they might be the same” (page 9 of the Response; emphasis added). Here, Applicants acknowledge that there are only 3 possibilities for characterizing the relationship between the maximum size of the HDR information and the maximum size of the LDR metadata. That is, without even considering the teachings of Oksman, only 3 finite possibilities exist for the claimed relative relationship. 

When considering Oksman, Applicants acknowledge that Oksman discloses that the maximum length of a unit’s payload portion can depend on the unit type, but assert that Oksman suggests no limit to the number of unit types to which this teaching can be applied (page 10 of the Response). Applicants thus conclude that the Examiner has provided no reasoning for constraining the unlimited number of unit types suggested by Oksman to a finite number of possible solutions. The Examiner respectfully disagrees for the following two reasons.
	Firstly, in general, an assertion that the teachings of a reference could be applied to many different hypothetical claim limitations is not evidence that said teachings do not apply to the claimed limitation at issue. Kikuchi discloses two different types of data segments – HDR information 206 and LDR meta-data 207. Each of these two data segments inherently has a different maximum payload sizes, as taught by Oksman, to arrive at the claimed invention for the reasons discussed in the previous action. Thus, it is clear that Oksman’s teachings are applicable to the data segments of Kikuchi. That Oksman’s teachings are applicable to many other types of data segments does not change this fact. 
Secondly, the number of “finite possible solutions” pertinent to the Examiner’s “obvious to try” rationale is entirely unrelated to the number of unit types to which Oksman’s teachings could hypothetically be applied. Here, Applicants appear to conflate the two. Independent claims 1 and 10 require that the maximum payload size of the Type 1 segment is less than the maximum payload size of the Type 2 segment. Before even considering the teachings of Oksman, Applicants acknowledge that only 3 finite possibilities exist for relating the maximum payload size of the two segments: “the maximum size of the HDR information might be less than that of the LDR metadata; it might be greater; they might be the same” (page 9 of the Response). Applying Oksman’s teaching of varying the maximum length of a unit payload portion based on the unit type to Kikuchi reduces the finite possibilities to two – the Type 1 maximum payload size is larger or the Type 2 maximum payload size is larger. Importantly, these finite possibilities have nothing to do with the number of other unit types to which Oksman’s teachings might apply. 
	
On page 10 of the Response, Applicants assert that there are 16 types of APP segments and multiple types of APP11 segments. Applicants thus conclude that the Office Action has provided no reasoning, outside of Applicants’ disclosure, for constraining the specific APP segment types (APP11, Type 1 and Type 2 segments) to the claimed types. The Examiner respectfully disagrees. 
The Examiner submits that the teachings of the prior art references, not Applicants’ disclosure, are used to constrain the set of potential solutions. Figs. 1A-E of Kikuchi discloses a Type 1 parameter segment (LDR metadata) and a Type 2 residual segment (HDR information) within an APP11 marker (see also [0064]). Applicants do not dispute the Examiner’s interpretation of these features reading on the claimed segments. Thus, it is clear that Kikuchi constrains the question of patentability to these particular segments, not Applicants’ disclosure.
Furthermore, Applicants fail to provide any reason as to why Oksman’s teachings could not be applied to Kikuchi’s data segments. 

On page 10 of the Response, Applicants assert that the Office Action has failed to provide any reasoning why the Type 1 segment is less than the Type 2 segment. However, MPEP 2141(III) states that “Exemplary rationales that may support a conclusion of obviousness include:… (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success”. The Office Action clearly details the “obvious to try” rationale as it pertains to the limitation in question:
“it would have been obvious to one of ordinary skill in the art to modify the proposed combination of references such that the first size is less than the second size because such a modification would have been obvious to try. More specifically, Oksman discloses that it was well known within the data transmission arts to vary the maximum length of a payload portion of a data unit according to the type of unit, thus highlighting such a need in the art for the maximum length of unit payloads to depend on the type of unit ([0068]). 

	Contrary to Applicants’ assertions, the Office Action does indeed provide a clear reasoning (outside of Applicants’ disclosure) as to why the maximum payload size of the Type 1 segment is less than the maximum payload size of the Type 2 segment – namely, that such an arrangement would have been obvious to try. 

For all of the foregoing reasons, the prior art rejections are maintained. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  The examiner can normally be reached on noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SEAN M CONNER/Primary Examiner, Art Unit 2663